DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  In claim 4, “a second axle coupled to the a second ground engaging wheel” should be a second axle coupled to a second ground engaging wheel.  In claim 14, the term “angel” should be angle.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luger (1,387,279).
Luger discloses a walk-behind tractor comprising at least two ground engaging wheels 4 that rotate about a wheel axis via 3 and the at least two ground engaging wheels are transversely spaced from each other, wherein the wheel axis is at a first height relative to ground, see Figure 2; a driveshaft 9 for the ground engaging wheels located above the wheel axis at a greater second height relative to ground, wherein the driveshaft is coupled with the two ground engaging wheels to rotate the two wheels during operation of the walk-behind tractor, see Figure 1; wherein the second height of the driveshaft being above the wheel axis is adapted to provide an increased ground clearance for the walk-behind tractor for plants to pass below the driveshaft between the two ground engaging wheels during operation of the walk-behind tractor. The second height is at least 10% greater than the first height. The second height is at least 35% greater than the first height, as shown in Figures 1 and 2. The walk-behind tractor further comprises a first axle 3 coupled to a first ground engaging wheel; a second axle 3 coupled to a second ground engaging wheel; wherein the first and second axles are coaxial along the wheel axis below the driveshaft, as shown in Figure 2. The walk behind tractor further comprises a first sprocket 13 on the driveshaft that is positioned above a second sprocket 14 coupled with a first ground engaging wheel 4; a looped member 20 coupling the first sprocket with the second sprocket to effect rotational movement of the driveshaft to be imparted to the first ground engaging wheel, wherein the looped member is selected from a group comprising a chain and a belt, see Figure 1. The walk-behind tractor further comprises a lower surface of the drive shaft 9; a proximal end of a first axle 3 below the lower surface of the drive shaft, wherein the proximal end of the first axle is offset from a longitudinal centerline; a proximal end of a second axle 3 below the lower surface of the driveshaft, wherein the proximal end of the second axle is offset from the longitudinal centerline opposite the first axle; a plant receiving area defined by the proximal ends of the first and second axles and the lower surface of the driveshaft, see Figure 2, wherein the plant receiving area has a ground clearance height measured from the ground to the lower surface of the driveshaft 9 and a width measured from the proximal end of the first axle to the proximal end of the second axle, and wherein the ground clearance height of the plant receiving area is greater than the width, as shown in Figure 2. The walk-behind tractor further comprises a plant receiving space defined below the driveshaft 9 and between the two ground engaging wheels 4 having a height of the plant receiving space that is greater than a width thereof, see Figure 2.  The walk-behind tractor further comprises an inverted U-shaped cross-sectional profile of a region below the drive shaft 9 and between the two-ground engaging wheels 4, and the region is adapted to permit taller plants to pass below the walk-behind tractor when the taller plants would otherwise not pass below a conventional walk-behind tractor with two ground engaging wheels coaxial along a straight axle, as shown in Figure 2. The walk-behind tractor further comprises a transverse axis defined by the driveshaft 9; a wheel axis via 3 about which the first and second ground engaging wheels 4 rotate, wherein the transverse axis of the driveshaft 9 is parallel to and above the wheel axis. The walk-behind tractor further comprises a forward displacement of the driveshaft 9 above the wheel axis via 3, wherein the forward displacement is at an angle in a range from about 10 degrees to about 50 degrees, see Figure 1. The range of the angle is from about 20 degrees to about 40 degrees. The angle is about 30 degrees, see Figure 1.
Luger further discloses a walk-behind tractor having an increased ground clearance comprising a wheel axis via 3 about which at least two ground engaging wheels 4 rotate during operation of the walk-behind tractor, wherein the wheel axis is disposed at a first height above ground; a ground clearance second height measured between the at least two ground engaging wheels from ground to one of (i) a lower surface of a frame and (ii) a lower surface of a drive assembly; wherein the ground clearance second height is in a range from 10% to 100% greater than the first height adapted to permit taller plants to pass below the walk-behind tractor during operation thereof than would be permitted if the ground clearance second height equaled the first height, as shown in Figures 1 and 2.
Allowable Subject Matter
Claims 8, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616